                          Case 4:20-cv-03056-DMR Document 129 Filed 05/27/21 Page 1 of 2



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                    3   WHITTY SOMVICHIAN (194463)
                        (wsomvichian@cooley.com)
                    4   KYLE C. WONG (224021)
                        (kwong@cooley.com)
                    5   LAUREN J. POMEROY (291604)
                        (lpomeroy@cooley.com)
                    6   ELLIE BARCZAK (329180)
                    7   (ebarczak@cooley.com)
                        101 California Street, 5th Floor
                    8   San Francisco, CA 94111-5800
                        Telephone:     +1 415 693 2000
                    9   Facsimile:     +1 415 693 2222
                   10   Attorneys for Defendant
                   11   Plaid Inc.

                   12                               UNITED STATES DISTRICT COURT

                   13                             NORTHERN DISTRICT OF CALIFORNIA
                   14
                                                           OAKLAND DIVISION
                   15

                   16

                   17                                                Case No. 4:20-cv-03056-DMR

                   18   IN RE PLAID INC. PRIVACY LITIGATION          NOTICE OF CHANGE OF ADDRESS

                   19                                                Judge:     Donna M. Ryu
                        _____________________________________
                   20                                                Trial Date: None Set
                        THIS DOCUMENT RELATES TO:
                   21

                   22
                                                  ALL ACTIONS
                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                     NOTICE OF CHANGE OF ADDRESS
                                                                                            NO. 4:20-CV-3056-DMR
                        250918760
                          Case 4:20-cv-03056-DMR Document 129 Filed 05/27/21 Page 2 of 2




                    1   TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

                    2               PLEASE TAKE NOTICE that, effective June 7, 2021, Cooley LLP will have relocated its

                    3   San Francisco office as shown below:

                    4                                                     Cooley LLP
                    5                                           3 Embarcadero Center, 20th Floor
                                                                 San Francisco, CA 94111-4004
                    6
                                    PLEASE TAKE FURTHER NOTICE that our firm’s telephone and facsimile numbers and
                    7
                        e-mail addresses remain the same.
                    8

                    9               All notices and other documents regarding this action should be sent to the above address

                   10   as of June 7, 2021.

                   11

                   12   Dated: May 27, 2021                                     COOLEY LLP
                   13

                   14                                                           By:          /s/ Michael G. Rhodes
                                                                                             Michael G. Rhodes
                   15
                                                                                Attorneys for Defendant Plaid Inc.
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

COOLEY LLP
                   28
ATTORNEYS AT LAW                                                                                  NOTICE OF CHANGE OF ADDRESS
 SAN FRANCISCO                                                              2                            NO. 4:20-CV-3056-DMR

                        250918760
